DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3, 5-10, 12-15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Almen (US 6,379,799 B1, cited in IDS).
Regarding claim 1, Almen teaches a resin-impregnated fibrous substrate that is made by the steps of transferring a resin system into a closed mold containing a fibrous substrate, and impregnating the resin system into the fibrous substrate (3:57-62), wherein the resin system comprises a polyglycidyl derivative of a phenol-dicyclopentadiene epoxy polymer and an ortho-alkylated diamine hardener (2:20-25) having the formula 
    PNG
    media_image1.png
    390
    725
    media_image1.png
    Greyscale
 wherein Y is a sulfur, oxygen, or methyl, R1 and R2 are each C1-C4 straight chain or branched alkyl groups, and X is hydrogen, chlorine, or bromine (2:49-65), wherein the resin system optionally 
Almen does not teach a specific embodiment wherein the fiber in the fiber-reinforced substrate is a carbon fiber. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Almen’s high modulus carbon fibers as Almen’s fibrous substrate in Almen’s resin-impregnated fibrous substrate, which would read on wherein the fiber in the fiber-reinforced substrate is a carbon fiber as claimed. One of ordinary skill in the art would have been motivated to do so because Almen teaches that the high modulus carbon fibers are beneficial for providing high stiffness and low weight when used as the fiber reinforcement (8:40-53) in the resin-impregnated fibrous substrate that is made by the steps of transferring a resin system into a closed mold containing the fibrous substrate, and impregnating the resin system into the fibrous substrate (3:57-62).

Regarding claim 2, Almen teaches that the resin system optionally further comprises accelerators (6:17-20) and that suitable types of accelerators include dicyandiamide and substituted urea derivatives (6:27-28), which optionally reads on wherein the epoxy resin composition further includes a urea-based accelerator as claimed.
Almen does not teach a specific embodiment wherein the epoxy resin composition further includes a urea-based accelerator. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Almen’s accelerators that are dicyandiamide and substituted urea derivatives to modify Almen’s resin system in Almen’s resin-impregnated fibrous substrate, which would read on wherein the epoxy resin composition further includes a urea-based accelerator as claimed. One of ordinary skill in the art would have been motivated to do so because Almen teaches that the resin system optionally further comprises accelerators (6:17-20), that suitable types of accelerators include dicyandiamide and substituted urea 
Regarding claim 3, Almen teaches that the resin system optionally further comprises accelerators (6:17-20), that suitable types of accelerators include dicyandiamide and substituted urea derivatives (6:27-28), that suitable types of accelerators include boron trifluoride monoethylamine complex (BF3MEA) (6:20-22), that in examples, the epoxy resin system comprised 60.5 weight % + 9.6 weight % = 70.1 weight% of the epoxy resin and 0.1 weight % of the BF3MEA, or comprised 59.07 weight % + 10.0 weight % = 69.07 weight % of the epoxy resin and 0.13 weight % (15:57-16:30), and that stoichiometric ratios of 50%-130% of the theoretical amine-epoxide hydrogen equivalence are preferred (5:45-47), which suggests using Almen’s accelerators that are dicyandiamide and substituted urea derivatives to modify Almen’s resin system in Almen’s resin-impregnated fibrous substrate and modifying the total amount of Almen’s accelerators in parts by weight per 100 part by weight of Almen’s epoxy polymer.
Almen does not teach that a total amount of the dicyandiamide and the urea-based accelerator is from 2 to 12 parts by mass with respect to 100 parts by mass of the epoxy resin. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Almen’s accelerators that are dicyandiamide and substituted urea derivatives to modify Almen’s resin system in Almen’s resin-impregnated fibrous substrate, and to optimize the total amount of Almen’s accelerators to be from 2 to 12 parts by weight per 100 parts by weight of 3MEA) (6:20-22), that in examples, the epoxy resin system comprised 60.5 weight % + 9.6 weight % = 70.1 weight% of the epoxy resin and 0.1 weight % of the BF3MEA, or comprised 59.07 weight % + 10.0 weight % = 69.07 weight % of the epoxy resin and 0.13 weight % (15:57-16:30), and that stoichiometric ratios of 50%-130% of the theoretical amine-epoxide hydrogen equivalence are preferred (5:45-47), which means that the total amount of Almen’s accelerators in parts by weight per 100 parts by weight of Almen’s epoxy polymer would have affected an ability of Almen’s accelerators to reduce the gel time, flow characteristics, cure temperature, and/or cure time of Almen’s resin system, which means that optimizing the total amount of Almen’s accelerators would have been beneficial for optimizing an ability of Almen’s accelerators to reduce the gel time, flow characteristics, cure temperature, and/or cure time of Almen’s resin system.
Regarding claim 5, Almen teaches that the resin system optionally further comprises a toughening agent that is a thermoplastic (6:32-34), which optionally reads 
Almen does not teach a specific embodiment wherein the epoxy resin composition further includes a thermoplastic resin. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Almen’s toughening agent that is a thermoplastic to modify Almen’s resin system in Almen’s resin-impregnated fibrous substrate, which would read on wherein the epoxy resin composition further includes a thermoplastic resin as claimed. One of ordinary skill in the art would have been motivated to do so because Almen teaches that the resin system optionally further comprises a toughening agent that is a thermoplastic (6:32-34), which would have been beneficial for improving the toughness of Almen’s resin system in Almen’s resin-impregnated fibrous substrate.
Regarding claim 6, the Office recognizes that all of the claimed physical properties are not positively taught by Almen, namely that a gel time of the epoxy resin composition at 150°C is 300 seconds or less. However, Almen renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the prepreg according to claims 1-3 and 5 and the epoxy resin composition recited in claim 1, as explained above. Furthermore, the instant application recites that the prepreg of the present invention including the urea-based accelerator has a short gel time [0024], and that the gel time can be adjusted by adding the urea-based accelerator [0040]. Therefore, the claimed physical properties would naturally arise from the prepreg and the epoxy resin composition that is rendered obvious by Almen. When the structure recited in the reference is substantially identical to that of the claims, claimed properties 
Regarding claims 7, 9-10, and 12-13, Almen teaches a resin transfer molded product produced by transferring the resin system into a closed mold containing the fibrous substrate, and impregnating the resin system into the fibrous substrate, and curing the resin-impregnated fibrous substrate in the mold (3:57-63). As explained above for claim 1, before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Almen’s high modulus carbon fibers as Almen’s fibrous substrate in Almen’s resin-impregnated fibrous substrate. Almen therefore renders obvious a carbon fiber-reinforced composite material obtained by curing the prepreg according to claims 1-3 and 5-6.
The Office recognizes that all of the claimed physical properties are not positively taught by Almen, namely wherein a 0° compressive strength reduction ratio is 30% or less. However, Almen renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the carbon fiber-reinforced composite material obtained by curing the prepreg according to claims 1-3 and 5-6, and the prepreg according to claims 1-3 and 5 as explained above. Furthermore, the instant application 
Regarding claims 8, 14-15, 17-18, Almen teaches that a stoichiometric ratio of 50%-130% of the theoretical amine-epoxide hydrogen equivalence is preferred for the amounts of the ortho-alkylated aromatic diamine (5:31-48), that the polyglycidyl derivative of a phenol-dicyclopentadiene epoxy polymer has the structural formula 
    PNG
    media_image2.png
    146
    474
    media_image2.png
    Greyscale
 wherein R is hydrogen or halogen, and n is from 0 to about 0.5 (2:27-40), and that the ortho-alkylated 
    PNG
    media_image1.png
    390
    725
    media_image1.png
    Greyscale
 wherein Y is a sulfur, oxygen, or methyl, R1 and R2 are each C1-C4 straight chain or branched alkyl groups, and X is hydrogen, chlorine, or bromine (2:49-65), which means that the amount of Almen’s ortho-alkylated aromatic diamine is about 8.9 to about 90 parts by weight per 100 parts by weight of Almen’s polyglycidyl derivative of a phenol-dicyclopentadiene epoxy polymer. The parts by weight is based on the calculations 50 eq * 254 g/mol * 1 mol / 4 eq / (100 eq * 888 g/mol * 1 mol / 2.5 eq) * 100 = 8.9 and 130 eq * 598 g/mol * 1 mol / 4 eq / (100 eq * 432 g/mol * 1 mol / 2 eq) * 100 = 90.
Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the amount of Almen’s ortho-alkylated aromatic diamine to be from 3 to 20 parts by weight per 100 parts by weight of Almen’s polyglycidyl derivative of a phenol-dicyclopentadiene epoxy polymer. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing an extent of hardening and curing of Almen’s resin-impregnated fibrous substrate because Almen teaches that a stoichiometric ratio of 50%-130% of the theoretical amine-epoxide hydrogen equivalence is preferred for the amounts of the ortho-alkylated aromatic diamine (5:31-48), that the polyglycidyl derivative of a phenol-dicyclopentadiene epoxy polymer has the structural formula 
    PNG
    media_image2.png
    146
    474
    media_image2.png
    Greyscale
 wherein R is hydrogen or halogen, and n is from 0 to about 0.5 (2:27-40), that the ortho-alkylated diamine hardener has the formula  
    PNG
    media_image1.png
    390
    725
    media_image1.png
    Greyscale
 wherein Y is a sulfur, oxygen, or methyl, R1 and R2 are each C1-C4 straight chain or branched alkyl groups, and X is hydrogen, chlorine, or bromine (2:49-65), and that the resin transfer molded product is produced by curing the resin-impregnated fibrous substrate in the mold (3:57-63), which means that the amount of Almen’s ortho-alkylated aromatic diamine in parts by weight per 100 parts by weight of Almen’s polyglycidyl derivative of a phenol-dicyclopentadiene epoxy polymer would have affected an extent of hardening and curing of Almen’s resin-impregnated fibrous substrate.
The Office recognizes that all of the claimed physical properties are not positively taught by Almen, namely wherein a water absorption is 1.5% by mass or less. However, Almen renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the carbon fiber-reinforced composite material according to claims 7, 9-10, and 12-13 and the prepreg according to claims 1-3 and 5 as explained above. .

Claims 4, 11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Almen (US 6,379,799 B1, cited in IDS) as applied to claim 1, and further in view of Lenzi (US 2017/0043552 A1).
Regarding claim 4, Almen renders obvious the prepreg according to claim 1 as explained above. Almen teaches that the resin system optionally further comprises a toughening agent that is (6:32-34) a preformed elastomeric core-shell type of polymeric particle (6:45-47).
Almen does not teach that the epoxy resin composition further includes a thickening particle formed from a polymer having one or two or more monomer units selected from a group consisting of a methacrylic acid ester compound, an acrylic acid ester compound, and a vinyl compound. However, Lenzi teaches toughening particles having a core-shell structure, wherein the particles have a core comprised of a homopolymer of butadiene or isoprene, a copolymer of butadiene or isoprene with one or more ethylenically unsaturated monomers that are (meth)acrylates, while the shell is comprised of a polymer or copolymer of one or more monomers that are (meth)acrylates, vinyl aromatic monomers, vinyl cyanides, or acrylic acid, wherein the toughening particles are present in a curable resin composition [0063], wherein the curable resin composition is present [0024] in a prepreg material comprising [0021] electrically conductive fibers [0022] that are optionally metal-coated carbon fibers [0036], wherein the curable resin composition further comprises epoxy resins [0056], a curing agent that is optionally methylenedianiline or dicyanodiamide [0064], and optionally nano-particles [0067] that are optionally carbon nano-fibers [0068]. Almen 
Regarding claim 11, Almen teaches a resin transfer molded product produced by transferring the resin system into a closed mold containing the fibrous substrate, and impregnating the resin system into the fibrous substrate, and curing the resin-impregnated fibrous substrate in the mold (3:57-63). As explained above for claim 1, before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Almen’s high modulus carbon fibers as Almen’s fibrous substrate in Almen’s resin-impregnated fibrous substrate. Almen in view of Lenzi therefore renders obvious a carbon fiber-reinforced composite material obtained by curing the prepreg according to claim 4.
The Office recognizes that all of the claimed physical properties are not positively taught by Almen, namely wherein a 0° compressive strength reduction ratio is 30% or less. However, Almen in view of Lenzi renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the carbon fiber-reinforced composite material obtained by curing the prepreg according to claim 4, and the 
Regarding claim 16, Almen teaches that a stoichiometric ratio of 50%-130% of the theoretical amine-epoxide hydrogen equivalence is preferred for the amounts of the ortho-alkylated aromatic diamine (5:31-48), that the polyglycidyl derivative of a phenol-dicyclopentadiene epoxy polymer has the structural formula 
    PNG
    media_image2.png
    146
    474
    media_image2.png
    Greyscale
 wherein R is 
    PNG
    media_image1.png
    390
    725
    media_image1.png
    Greyscale
 wherein Y is a sulfur, oxygen, or methyl, R1 and R2 are each C1-C4 straight chain or branched alkyl groups, and X is hydrogen, chlorine, or bromine (2:49-65), which means that the amount of Almen’s ortho-alkylated aromatic diamine is about 8.9 to about 90 parts by weight per 100 parts by weight of Almen’s polyglycidyl derivative of a phenol-dicyclopentadiene epoxy polymer. The parts by weight is based on the calculations 50 eq * 254 g/mol * 1 mol / 4 eq / (100 eq * 888 g/mol * 1 mol / 2.5 eq) * 100 = 8.9 and 130 eq * 598 g/mol * 1 mol / 4 eq / (100 eq * 432 g/mol * 1 mol / 2 eq) * 100 = 90.
Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the amount of Almen’s ortho-alkylated aromatic diamine to be from 3 to 20 parts by weight per 100 parts by weight of Almen’s polyglycidyl derivative of a phenol-dicyclopentadiene epoxy polymer. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing an extent of hardening and curing of Almen’s resin-impregnated fibrous substrate because Almen teaches that a stoichiometric ratio of 50%-130% of the theoretical amine-epoxide hydrogen equivalence is preferred for the amounts of the ortho-alkylated aromatic diamine (5:31-48), that the polyglycidyl derivative of a phenol-dicyclopentadiene epoxy polymer has the structural formula 
    PNG
    media_image2.png
    146
    474
    media_image2.png
    Greyscale
 wherein R is hydrogen or halogen, and n is from 0 to about 0.5 (2:27-40), that the ortho-alkylated diamine hardener has the formula  
    PNG
    media_image1.png
    390
    725
    media_image1.png
    Greyscale
 wherein Y is a sulfur, oxygen, or methyl, R1 and R2 are each C1-C4 straight chain or branched alkyl groups, and X is hydrogen, chlorine, or bromine (2:49-65), and that the resin transfer molded product is produced by curing the resin-impregnated fibrous substrate in the mold (3:57-63), which means that the amount of Almen’s ortho-alkylated aromatic diamine in parts by weight per 100 parts by weight of Almen’s polyglycidyl derivative of a phenol-dicyclopentadiene epoxy polymer would have affected an extent of hardening and curing of Almen’s resin-impregnated fibrous substrate.
The Office recognizes that all of the claimed physical properties are not positively taught by Almen, namely wherein a water absorption is 1.5% by mass or less. However, Almen in view of Lenzi renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the carbon fiber-reinforced composite material according to claim 11 and the prepreg according to claim 1 as explained above. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732. The examiner can normally be reached Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID T KARST/Primary Examiner, Art Unit 1767